OPINION AND ORDER
Thomas Shewmaker, prior to being charged with professional misconduct, had moved for permission to resign from the Kentucky Bar Association. He is alleged to have obtained an unauthorized loan and misappropriated $210,280.21 while under appointment as guardian of the Estate of Ida Wheeldon, a 90 year old widow. He admits to having “borrowed” the money and having been “unable to repay it.” The Kentucky Bar Association has responded that there is no objection to the motion to resign under the terms of disbarment.
It is ordered that Thomas Shewmaker’s motion to resign from the Kentucky Bar Association is granted. It is further ordered that:
1. Movant shall not be permitted to engage in the practice of law, as defined by SCR 3.020, in the Commonwealth of Kentucky until such time as the Supreme Court of Kentucky enters an order reinstating his membership in the Kentucky Bar Association.
2. Movant shall not file an application for reinstatement for a period of five years from September 3, 1992.
3. Notwithstanding the five year period mentioned in Paragraph 2 aforesaid, mov-ant shall not file an application for reinstatement if he has not satisfied his obli*413gation to repay the Continental Insurance Company (bond, surety of Ida Wheeldon Estate).
4. Notwithstanding the five year period mentioned above, the movant shall not file an application for reinstatement if there is any outstanding claim or judgment against him resulting from his practice of law prior to resignation, such claims and judgments shall include any from the client’s security fund of the Kentucky Bar Association.
5. Any application for reinstatement filed by movant shall be governed by SCR 3.520, reinstatement in case of disbarment, or any subsequent amendment to SCR 3.520.
6. All disciplinary proceedings pending against movant shall be terminated and the cost thereof shall be paid by movant in accordance with SCR 3.450(1) and SCR 3.480(3).
7. Movant shall comply with the provisions of SCR 3.390 regarding notice to all courts in which he has matters pending and to all clients for whom he is actively involved in representation, of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Movant shall promptly return all active files to his clients.
Movant has voluntarily resigned his commission as Workers’ Compensation Administrative Law Judge for the Commonwealth of Kentucky.
All concur.
ENTERED: August 26, 1992.
/s/ Robert F. Stephens Chief Justice